DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-19 and 21-28 are pending.
Claims 1-17 and 20 are cancelled.

Priority
This Application is a Continuation of application No. 16/842,913, filed on 08 April 2020, now Patent No. US 11,268,730.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Claim Objections
Claim 18 is objected to because of the following informalities: “and the” in line 22 should be deleted. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al. (US 2015/0276237 A1), hereinafter ‘Daniels’.

Regarding claim 18, Daniels teaches:
A wireless thermostat system for remotely controlling components of an HVAC and/or HVAC/R system, (Daniels: [0109], Figure 2 “[0109] “FIG. 2 illustrates a network-level view of an extensible devices and services platform 200 with which a plurality of smart-home environments, such as the smart-home environment 100 of FIG. 1, can be integrated. The extensible devices and services platform 200 includes remote servers or cloud computing architectures 164. Each of the intelligent, network-connected devices 102, 104, 106, 108, 110, 112, 114, and 116 from FIG. 1 (identified simply as “smart devices” in FIGS. 2-3 herein) can communicate with the remote servers or cloud computing architectures 164. For example, a connection to the Internet 162 can be established either directly (for example, using 3G/4G connectivity to a wireless carrier), through a hubbed network 212 (which can be a scheme ranging from a simple wireless router, for example, up to and including an intelligent, dedicated whole-home control node), or through any combination thereof.”; [0130], Figure 4A “FIG. 4A illustrates an enclosure 400 using a boiler-based heating system, according to some embodiments. Different enclosures may use different types of HVAC systems, depending on their location.”) [The system as illustrated in Figure 2 reads on a “wireless thermostat system”.]  manually or automatically offsets temperature on a pre-programed, variable offset temperature scale to optimize energy efficiency of components of the HVAC and/or HVAC/R system and a space or volume that the components are arranged to heat and/or cool, the wireless thermostat system comprising: (Daniels: [0167] “The intelligent thermostat 900 further includes a processing system (not shown in FIGS. 9A-9D), a display driver (not shown in FIGS. 9A-9D), and a wireless communication system (not shown in FIGS. 9A-9D). The processing system is configured and programmed to carry out the governance of the operation of intelligent thermostat 900 including various user interface features. The processing system is further programmed and configured to carry out other operations as described further herein, and/or in other ones of the commonly assigned incorporated applications, such as, but not limited to: automated self-programming of an HVAC schedule based on user temperature setting inputs and other factors; automated and optimally-timed determination based on historical occupancy statistics that the house is likely unoccupied and corresponding automated temperature setback to reduce energy use during those times; automated prediction of an estimated time to reach a target temperature and corresponding displayed advisory on the user interface; automated data logging and uploading of data logs to a central cloud-based server; automated and optimized control of particular HVAC equipment based on current and historical operating statistics and current and forecasted outside weather; automated gradual schedule migration (with informed user consent) to lower-energy settings over selected periods of time such that users are less likely to feel uncomfortable at the lower-energy temperature setpoints; automated generation and continuous updating of a home thermal model and HVAC characteristics for improved HVAC control; automated and optimized cooperation (with informed user consent) with utility demand-response event notifications by computation and continual updating of optimal temperature setpoint trajectories to maximize selected metrics of energy time-shifting while also minimizing selected metrics of user discomfort; and a variety of other useful and energy-saving, comfort-producing functionalities. In furtherance of these objectives, the wireless communications system is used to communicate with devices such as home wireless routers, other thermostats or HVAC system components, or other smart-home devices, with such communications being, for example, peer-to-peer communications, communications through one or more servers located on a private network, and/or communications through a cloud-based service.”) [The automated temperature setback reads on “manually or automatically offsets temperature …”. Reducing energy use and optimizing with demand-response event reads on “to optimize energy efficiency”. The automated gradual schedule migration to lower-energy settings over selected periods of time reads on “offsets temperature on a pre-programed, variable offset temperature scale …”.]
 a thermostat device configured to wirelessly connect to the system components, (Daniels: [0150], Figure 4C “FIG. 4C illustrates an intelligent thermostat system incorporating wireless connections, according to some embodiments. The base unit 446 may additionally or alternatively be equipped with a radio device to communicate wirelessly with the intelligent thermostat 444.”) [See the thermostat 444 wirelessly connected to various components through the base unit 446, as illustrated in Figure 4C, reads on “a thermostat device configured to wirelessly connect …”.]
wherein the thermostat device includes a thermostat application program component that is operated to control the system components; (Daniels: [0178] “In addition to physical divisions within the thermostat that simplify the installation process, the thermostat may also be divided functionally between the head unit and the backplate. FIG. 14 illustrates a simplified functional block diagram 1400 for a head unit, according to one embodiment. The functions embodied by block diagram 1400 are largely self-explanatory, and may be implemented using one or more processing functions. As used herein, the term “processing function” may refer to any combination of hardware and/or software. For example, a processing function may include a microprocessor, a microcontroller, distributed processors, a lookup table, digital logic, logical/arithmetic functions implemented in analog circuitry, and/or the like. A processing function may also be referred to as a processing system, a processing circuit, or simply a circuit.”; [0180] “Additionally, the head unit processing function may include and/or be communicatively coupled to one or more memories. The one or more memories may include one or more sets of instructions that cause the processing function to operate as described above.”) [The functions or the instructions read on “a thermostat application program component”.]
a hand-held electronic device that includes a smart device application program component that is operated to enable a hand-held electronic device user to wirelessly connect to, communicate with and where necessary control the thermostat application program component operational; and (Daniels: [0070] “By virtue of network connectivity, one or more of the smart-home devices of FIG. 1 can further allow a user to interact with the device even if the user is not proximate to the device. For example, a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 166. A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it using a computer. The user can be in the structure during this remote communication or outside the structure.”) [The smartphone reads on “a hand-held electronic device”. The app configured to receive communications to and from the device or the thermostat reads on “a smart device application program component that is operated to enable a hand-held electronic device user to wirelessly …”.]
at least one sensor arranged in the space or volume and in communication with the thermostat application program component to detect conditions therein and provide sensor data to the thermostat application program component; (Daniels: [0003] “In some embodiments, a control system flexibly adapted for retrofit use with multiple types of pre-existing boiler-based heating systems may be presented. The control system may include a thermostat device. The thermostat device may include a user interface, a processor, a memory, a temperature sensor, and an occupancy sensor, and one or more radios.”; [0179] “In this embodiment, a processing function on the head unit may be implemented by an ARM processor. The head unit processing function may interface with the electronic display 1402, an audio system 1404, and a manipulation sensor 1406 as a part of a user interface 1408. The head unit processing function may also facilitate wireless communications 1410 by interfacing with various wireless modules, such as a Wi-Fi module 1412 and/or a ZigBee-style module 1414. Furthermore, the head unit processing function may be configured to control the core thermostat operations 1416, such as operating the HVAC system. The head unit processing function may further be configured to determine or sense occupancy 1418 of a physical location, and to determine building characteristics 1420 that can be used to determine time-to-temperature characteristics. Using the occupancy sensing 1418, the processing function on the head unit may also be configured to learn and manage operational schedules 1422, such as diurnal heat and cooling schedules. A power management module 1462 may be used to interface with a corresponding power management module on the backplate and/or base unit, the rechargeable battery, and a power control circuit 1464.”) [The occupancy sensor reads on “at least one sensor”, and the determining the occupancy reads on “to detect conditions”. The head unit of the thermostat sensing the occupancy reads on that the occupancy sensor “provide sensor data …”.]
wherein the thermostat application program component processes the sensor data or data available from an outside data source, including up to date weather data, the thermostat and/or user data input to the hand-held electronic device to effectively control the thermostat device and the and/or the HVAC and/or HVAC/R system components to manage and adjust optimal HVAC cycles, average hourly time cycling periods, and system component run times during occupied and unoccupied time periods. (Daniels: [0133] “In addition to the local temperature control provided by a control valve 408, additional controls may be located throughout the enclosure 400, including at or near the boiler 416. The simplest boiler control is an on/off switch for the boiler 416. Turning on the boiler on/off switch can activate a heating function and begin heating water/steam. For example, the boiler 416 can ignite a gas-based burner to begin heating water within its reservoir. In other boilers, turning on the boiler on/off switch can place the boiler in a standby mode to await a command from a programmer 420. Some boilers also include separate temperature controls for controlling the temperature of the water/steam. This allows the user to control the temperature of the water/steam as it leaves the boiler 416 to supply heat to the enclosure 400. Generally, the temperature controls for the boiler 416 will be set hotter in the winter and cooler in the summer.”; [0167] “The intelligent thermostat 900 further includes a processing system (not shown in FIGS. 9A-9D), a display driver (not shown in FIGS. 9A-9D), and a wireless communication system (not shown in FIGS. 9A-9D). The processing system is configured and programmed to carry out the governance of the operation of intelligent thermostat 900 including various user interface features. The processing system is further programmed and configured to carry out other operations as described further herein, and/or in other ones of the commonly assigned incorporated applications, such as, but not limited to: automated self-programming of an HVAC schedule based on user temperature setting inputs and other factors; automated and optimally-timed determination based on historical occupancy statistics that the house is likely unoccupied and corresponding automated temperature setback to reduce energy use during those times; automated prediction of an estimated time to reach a target temperature and corresponding displayed advisory on the user interface; automated data logging and uploading of data logs to a central cloud-based server; automated and optimized control of particular HVAC equipment based on current and historical operating statistics and current and forecasted outside weather; automated gradual schedule migration (with informed user consent) to lower-energy settings over selected periods of time such that users are less likely to feel uncomfortable at the lower-energy temperature setpoints; automated generation and continuous updating of a home thermal model and HVAC characteristics for improved HVAC control; automated and optimized cooperation (with informed user consent) with utility demand-response event notifications by computation and continual updating of optimal temperature setpoint trajectories to maximize selected metrics of energy time-shifting while also minimizing selected metrics of user discomfort; and a variety of other useful and energy-saving, comfort-producing functionalities. In furtherance of these objectives, the wireless communications system is used to communicate with devices such as home wireless routers, other thermostats or HVAC system components, or other smart-home devices, with such communications being, for example, peer-to-peer communications, communications through one or more servers located on a private network, and/or communications through a cloud-based service.”; Figures 39A-39B; [0254] “In contrast, many of the other setpoints in the schedule of the intelligent schedule can be called “learned setpoints” that are the result of the application of a schedule learning algorithm to immediate-control inputs (e.g., the user walks up to the dial and changes the current setpoint temperature, or uses their smartphone/tablet/browser to change the current setpoint temperature) and/or to other sensed or received inputs that could be suggestive of a desirable ambient temperature condition.”; [0255] “As described above, pressing the button on the base unit may direct the intelligent thermostat system to begin heating regardless of the state of the boiler. In some embodiments, pressing the button may turn the boiler on and circulate heated water/steam for a predetermined time interval, such as one hour. In other cases, pressing the button may turn the boiler on and circulate heated water/steam until a second press of the button directs the intelligent thermostat system to turn the boiler off again. In other cases, pressing the button may turn the boiler on and may leave the boiler on until the thermostat directs the boiler to turn off according to the temperature setpoint schedule, such as the schedule illustrated in FIG. 39B.”) [The historical occupancy statistics reads on “processes the sensor data”, the current and forecasted outside weather reads on “an outside data source, including up to date weather data”, and the user changing the current setpoint temperature using smartphone reads on “user data input to the hand-held electronic device …”. The hourly boiler settings based on the schedule, as illustrated in figures 39A-39B, reads on “adjust optimal HVAC cycles, average hourly time cycling periods, and system runtimes during occupied and unoccupied time periods”.]

Regarding claim 21, Daniels teaches all the features of claim 18.
Daniels further teaches:
wherein the at least one sensor detects a closely approximated number of persons present in an area within the space or volume during occupied time periods. (Daniels: [0128] “Thus, in one “ordinary” example, each bedroom of the smart-home environment 100 can be provided with a smart wall switch 108, a smart wall plug 110, and/or smart hazard detectors 104, all or some of which include an occupancy sensor, wherein the occupancy sensor is also capable of inferring (e.g., by virtue of motion detection, facial recognition, audible sound patterns, etc.) whether the occupant is asleep or awake. If a serious fire event is sensed, the remote security/monitoring service or fire department is advised of how many occupants there are in each bedroom, and whether those occupants are still asleep (or immobile) or whether they have properly evacuated the bedroom.”)

Regarding claim 22, Daniels teaches all the features of claim 18.
Daniels further teaches:
wherein the outside data source provides external weather condition data that could affect the volume or space. (Daniels: [0110] “As described, the collected home data 202 includes, for example, power consumption data, occupancy data, HVAC settings and usage data, carbon monoxide levels data, carbon dioxide levels data, volatile organic compounds levels data, sleeping schedule data, cooking schedule data, inside and outside temperature humidity data, television viewership data, inside and outside noise level data, etc.”; [0136] “…particularly as seasons change and outdoor weather effects affect the enclosure 400 differently throughout the year.”; [0167] “… automated and optimized control of particular HVAC equipment based on current and historical operating statistics and current and forecasted outside weather …”)

Regarding claim 23, Daniels teaches all the features of claim 18.
Daniels further teaches:
wherein the smart device application program allows a user to override the thermostat device application program component to manually control the HVAC and/or HVAC/R system components. (Daniels: [0070] “By virtue of network connectivity, one or more of the smart-home devices of FIG. 1 can further allow a user to interact with the device even if the user is not proximate to the device. For example, a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 166. A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it using a computer. The user can be in the structure during this remote communication or outside the structure.”; [0249] “The method may further include determining whether the boiler is on or off according to the programmer schedule (3710). During times when the boiler is on, the thermostat may operate normally and cause the boiler to circulate heated water/steam through the enclosure, for example, by opening a valve to a particular zone controlled by the thermostat. During times when the boiler is off according to the programmer schedule implemented by the thermostat, the base unit can cause the boiler to actively heat water/steam and begin to circulate such through the enclosure. In effect, receiving the manual heating command allows the user to override the preset programmer schedule implemented by the thermostat and call for heat at any time.”)

Regarding claim 24, Daniels teaches all the features of claims 18 and 23.
Daniels further teaches:
wherein the smart device controls the system components individually. (Daniels: [0138] “The thermostat 404 may be connected directly to the programmer 420 as illustrated in FIG. 4A. Alternatively, the thermostat 404 may be connected to one or more zone valves (not shown in FIG. 4A), which are then in turn coupled through the programmer 420 to the boiler 416. Zone valves can be used to independently control different radiators, such as radiator 410 throughout the enclosure 400. Valves may include switches, motors, conduits, and/or the like that can be opened and closed to allow heated water/steam to flow therethrough, and, when at the end of the opening process, cause a mains line voltage received from the thermostat 404 to be passed through to the boiler 416 to instantiate the heating process. Different models of the programmer 420 may be configured to control multiple valves using multiple thermostat inputs. The thermostat 404 may be routed through the programmer 420 or may be connected directly to one or more of the valve controls. In other cases, the thermostat 404 may also be connected directly to the boiler 416. The various wiring configurations will vary depending on the particular system and/or installation.”)

Regarding claim 25, Daniels teaches all the features of claim 18.
Daniels further teaches:
wherein the system components include a heat pump and fluid distribution system within some part of the volume or space. (Daniels: [0155] “Providing power to the boiler 416 may also power one or more pumps (not shown) that force heated steam/water to circulate through the boiler-based heating system via the hot water line 440 and returning through the cold water return 442. This configuration allows the dual-channel programmer 506 to regulate when the thermostats 404 are allowed to actuate the zone valves 504 and provide power to the boiler 416.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels, in view of Grabowski et al. (US 2016/0327293 A1), hereinafter ‘Grabowski’.

Regarding claim 19, Daniels teaches all the features of claim 18.
Daniels further teaches:
a central management system comprising a computer server, … and a management system application program component that is operated to communicate with the smart device application program component operational in the hand-held electronic device, and control the smart device application program component, the thermostat device application program component or both. (Daniels: [0071] “As discussed, users can control the smart thermostat and other smart devices in the smart-home environment 100 using a network-connected computer or portable electronic device 166. In some examples, some or all of the occupants (e.g., individuals who live in the home) can register their device 166 with the smart-home environment 100. Such registration can be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home. An occupant can use their registered device 166 to remotely control the smart devices of the home, such as when the occupant is at work or on vacation. The occupant may also use their registered device to control the smart devices when the occupant is actually located inside the home, such as when the occupant is sitting on a couch inside the home. It should be appreciated that instead of or in addition to registering devices 166, the smart-home environment 100 makes inferences about which individuals live in the home and are therefore occupants and which devices 166 are associated with those individuals. As such, the smart-home environment “learns” who is an occupant and permits the devices 166 associated with those individuals to control the smart devices of the home.”; [0084] “As described, the spokesman nodes and some of the low-powered nodes are capable of “listening”. Accordingly, users, other devices, and the central server or cloud-computing system 164 can communicate controls to the low-powered nodes. For example, a user can use the portable electronic device (e.g., a smartphone) 166 to send commands over the Internet to the central server or cloud-computing system 164, which then relays the commands to the spokesman nodes in the smart-home environment 100.”; [0121] “For example, third parties can develop programs and/or applications, such as web or mobile apps, that integrate with the central server or the cloud-computing system 164 to provide services and information to users. Such programs and application may be, for example, designed to help users reduce energy consumption, to preemptively service faulty equipment, to prepare for high service demands, to track past service performance, etc., or to perform any of a variety of beneficial functions or tasks now known or hereinafter developed.”) [The central server or cloud-computing system 164 reads on “a central management system”.]

Daniels does not explicitly teach: a central management system comprising a computer server, a printer …
Grabowski teaches:
a central management system comprising a computer server, a printer … (Grabowski: [0051] “For example, building subsystems 428 may also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Daniels and Grabowski before them, to modify the central server or cloud computing system to incorporate a printer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for an ability to help monitor/print the system operations and conditions (Grabowski: [0051] “For example, building subsystems 428 may also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10.”).


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels, in view of Grabowski, further in view of Simmons et al. (US 6,349,883 B1), hereinafter ‘Simmons’.

Regarding claim 26, Daniels and Grabowski teach all the features of claims 18-19.
Daniels further teaches:
wherein a thermostat device and at least one sensor are arranged in each of the multiple volumes or spaces. (Daniels: Figures 5A-5B; [0042], Figure 32 “FIG. 32 illustrates a diagram of an intelligent thermostat having more than one proximity sensor, according to some embodiments.; [0081] “Through the Internet 162, the smart devices can communicate with a central server or a cloud-computing system 164. The central server or cloud-computing system 164 can be associated with a manufacturer, support entity, or service provider associated with the device.”) [See two rooms with the intelligent thermostat 444-1 and 444-2, as illustrated in Figures 5A-5B.]

Daniels further, implicitly teaches:
wherein the central management system is a hotel central management system, there are multiple volumes or spaces. (Daniels implicitly teaches: [0057] “More generally, intelligent thermostat systems according to one or more of the embodiments are applicable for a wide variety of enclosures having one or more HVAC systems including, without limitation, duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, and industrial buildings.”)

Daniels and Grabowski do not explicitly teach: wherein the central management system is a hotel central management system, there are multiple volumes or spaces.
Simmons teaches:
wherein the central management system is a hotel central management system, there are multiple volumes or spaces. (Simmons: Column 2 lines 61-67 “A comprehensive automated HVAC energy delivery system is afforded by this invention to distribute energy available from a central common HVAC energy source to a set of remote utility zones, such as rooms in a house or hotel or in different locations in a commercial building, in response to independent control parameters established locally at the various utility zones in the set.”; Column 3 lines 13-23 “Provisions are made for reducing energy as a function of utility site occupancy by reducing or switching off energy delivery from the common HVAC energy source to the individual utility sites during uninhabited or inactive periods in response to both (a) passively scheduled periods of reduced energy delivery in response to local temperature range settings for choosing both high and low alarm levels, thereby specifying a temperature range for delivering reduced energy and (b) in response to active and dynamic occupancy detection at the local utility sites, such as with motion detectors.”; Column 6 lines 13-18 “Accordingly there is an extensive range of diverse interactive controls necessary for setting and sensing cycle times and temperature ranges including provisions to override thermostat temperature control settings, to thus increase energy savings.”; Column 7 Lines 5-26 “The first control option introduces occupancy status as a function of motion 36, produced respectively by an active dynamic occupancy detector (30. FIG. 1), typically a motion sensor. The other control parameter initiates an intermittent energy delivery mode which is a function of a specified passive cycle pattern. This is interactively set at the local control units 25. Local cycle time instructions in the format of a long range clock for timing a prescribed energy cycling pattern for local energy control is disclosed in the parent application. This can schedule reduction of HVAC energy during vacation periods and or other uninhabited or relatively light occupancy periods for each of the local zones 25. Accordingly the communication links 26 from the multiplicity of local zones provide from the two forms of occupancy status indications 36, 37 herein parameters for the remote control unit 40 to schedule energy delivery and distribution patterns for effectuating corresponding energy distribution to the various local units in the distribution control section 41 at the HVAC central energy source 15. The local occupancy status conditions in this manner serve to preemptively override the otherwise designated control parameters set at the respective local control units 25.”) [The distributed control section 41 reads on “the central management system”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Daniels, Grabowski and Simmons before them, to modify the central server or cloud computing system of the intelligent thermostat system to incorporate being applied to a hotel management system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve conserving energy in hotel operations (Simmons: Abstract “An automated energy saving system dispenses HVAC energy from a common energy source to a set of utility zones, typically rooms in a house or commercial building which are dispersed at different locations remote from the energy source, typically a roof top unit. Each utility zone selects locally established operating conditions as operating parameters serviced at a control center, typically located at the energy source site, to distribute available HVAC energy to the independent utility zones of the set in an energy saving mode of operation. The remote utility zones communicate with the common controller by wiring or wireless communication links. At the energy source energy is distributed by off-on control of individual energy conduits to the individual utility sites. The control parameters at the local utility zones define energy-off periods by way of predetermined interactively set temperature ranges in one preferred automated delivery mode for delivering both heating and cooling energy from the HVAC energy source. Timing cycles for energy delivery during reduced energy delivery periods are also interactively defined at local utility sites for initiating automatic control functions at the central control site. Typically energy is supplied intermittently during uninhabited periods at local utility zones in response to either passive temperature range settings or dynamic occupancy detectors to conserve energy in an energy savings mode of operation.”)

Regarding claim 27, Daniels, Grabowski and Simmons teach all the features of claims 18-19 and 26.
Daniels further teaches: 
… manage and adjust optimal HVAC cycles, average hourly time cycling periods, and system component run times during occupied and unoccupied time periods. (Daniels: [0167] see claim 18)

Daniels and Grabowski do not explicitly teach:
Simmons further teaches:
wherein the central management system responds to data supplied to it from the thermostat devices and at least one sensor, to automatically override the thermostats … (Simmons: Column 6 lines 13-18 “Accordingly there is an extensive range of diverse interactive controls necessary for setting and sensing cycle times and temperature ranges including provisions to override thermostat temperature control settings, to thus increase energy savings.”; Column 7 Lines 5-26 “The first control option introduces occupancy status as a function of motion 36, produced respectively by an active dynamic occupancy detector (30. FIG. 1), typically a motion sensor. The other control parameter initiates an intermittent energy delivery mode which is a function of a specified passive cycle pattern. This is interactively set at the local control units 25. Local cycle time instructions in the format of a long range clock for timing a prescribed energy cycling pattern for local energy control is disclosed in the parent application. This can schedule reduction of HVAC energy during vacation periods and or other uninhabited or relatively light occupancy periods for each of the local zones 25. Accordingly the communication links 26 from the multiplicity of local zones provide from the two forms of occupancy status indications 36, 37 herein parameters for the remote control unit 40 to schedule energy delivery and distribution patterns for effectuating corresponding energy distribution to the various local units in the distribution control section 41 at the HVAC central energy source 15. The local occupancy status conditions in this manner serve to preemptively override the otherwise designated control parameters set at the respective local control units 25.”)
The motivation to combine Daniels, Grabowski and Simmons, which teach the features of the present claim, as submitted in claim 26, is incorporated herein.

Regarding claim 28, Daniels, Grabowski and Simmons teach all the features of claims 18-19 and 26.
Daniels further teaches:
… manage and adjust optimal HVAC cycles, average hourly time cycling periods, and system component run times during occupied and unoccupied time periods. (Daniels: [0167] see claim 18)

Daniels and Grabowski do not explicitly teach:
Simmons further teaches:
wherein the central management system communicates to the respective room thermostat devices whether the rooms comprising the multiple volumes or spaces are occupied … (Simmons: Column 2 lines 61-67 “A comprehensive automated HVAC energy delivery system is afforded by this invention to distribute energy available from a central common HVAC energy source to a set of remote utility zones, such as rooms in a house or hotel or in different locations in a commercial building, in response to independent control parameters established locally at the various utility zones in the set.”; Column 3 lines 13-23 “Provisions are made for reducing energy as a function of utility site occupancy by reducing or switching off energy delivery from the common HVAC energy source to the individual utility sites during uninhabited or inactive periods in response to both (a) passively scheduled periods of reduced energy delivery in response to local temperature range settings for choosing both high and low alarm levels, thereby specifying a temperature range for delivering reduced energy and (b) in response to active and dynamic occupancy detection at the local utility sites, such as with motion detectors.”)
The motivation to combine Daniels, Grabowski and Simmons, which teach the features of the present claim, as submitted in claim 26, is incorporated herein.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116